{¶ 59} I reluctantly dissent. I say reluctantly because I have concerns whether "the punishment fits the crime." However, I recognize that decision is left to the discretion of the board.
 {¶ 60} Unlike Judge Wise, I believe R.C. 4517.33 is substantive and prevails over Crim. R. 11(B)(2). Contrary to Judge Boggins' conclusion, I find R.C. 4517.33 intervenes to make appellee's conviction relevant, even if based upon a no-contest plea. For an analogous result, see, Pioneer Chevrolet-Cadillac,Inc. v. Motor Vehicle Dealers Board (1985), 17 Ohio St. 3d 50.